Appeal from an order of the Erie County Court (Michael F. Pietruszka, J.), dated September 27, 2007. The order, insofar as appealed from, granted that part of defendant’s omnibus motion seeking to suppress physical evidence.
It is hereby ordered that the order so appealed from is unanimously affirmed and the indictment is dismissed.
Memorandum: The People appeal from an order insofar as it granted that part of defendant’s omnibus motion seeking to suppress a weapon seized by the police from defendant’s vehicle. We affirm for the reasons stated in the decision at County Court. We agree with the court that the People failed to establish that the police had the requisite reasonable suspicion to stop defendant’s vehicle, and thus the weapon was properly suppressed as the fruit of the illegal stop of defendant’s vehicle (see People v Brooks, 266 AD2d 864 [1999]). Present—Martoche, J.P, Smith, Centra, Peradotto and Green, JJ.